         Case 3:18-cv-30143-MGM Document 70 Filed 12/04/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 GRACIE WHITE                                 §
 f/k/a GRACIE DORNEUS,                        §
 individually and on behalf of persons        §
 similarly situated,                          §
                                              §
 Plaintiff,                                   §
                                              §
 v.                                           §    CIVIL ACTION NO. 3:18-CV-30143-MGM
                                              §
 ALLY FINANCIAL INC.,                         §
                                              §
 Defendant.                                   §
                                              §
                                              §

                DEFENDANT’S MOTION FOR LEAVE TO FILE
          AMENDED ANSWER AND COUNTERCLAIM TO THE COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15(a), Defendant Ally Financial Inc. (“Ally”),

by and through its undersigned counsel, hereby moves for leave to file an amended answer and

counterclaim to Plaintiff Gracie White’s Second Amended Class Action Complaint (the

“Motion”). The grounds for this Motion are fully set forth in Defendant’s memorandum of law

filed contemporaneously herewith, which is incorporated as if fully set forth herein.

 Dated: December 4, 2020                     Respectfully submitted,

                                             /s/ Nellie E. Hestin
                                             Nellie E. Hestin (BBO #676886)
                                             McGuireWoods LLP
                                             Tower Two-Sixty
                                             260 Forbes Avenue, Suite 1800
                                             Pittsburgh, PA 15222-3142
                                             (412) 667-6000
                                             (412) 667-6050 (Fax)
                                             nhestin@mcguirewoods.com

                                             Counsel for Defendant Ally Financial Inc.
         Case 3:18-cv-30143-MGM Document 70 Filed 12/04/20 Page 2 of 3




                              LOCAL RULE CERTIFICATION
       Pursuant to Local Rule 7.1(a)(2), counsel for Defendant certify that they contacted counsel

for Plaintiffs on December 3, 2020, in a good faith effort to resolve or narrow the issues raised by

this Motion, but did not receive a response by the time of the filing of this Motion.



                                                      /s/ Nellie E. Hestin
                                                      Nellie E. Hestin
         Case 3:18-cv-30143-MGM Document 70 Filed 12/04/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on December 4, 2020.




                                                     /s/ Nellie E. Hestin
                                                     Nellie E. Hestin
